DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/06/2021 is acknowledged. The previous rejection is maintained in this office action. Claims 1-20 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0236693 A1 cited in IDS) in view of Asahina et al. (5,190,826 cited in IDS) and Kim et al. (KR 20130049046 A cited in IDS). It is noted that the disclosures of Kim et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-20, Lu discloses multilayer polymer interlayer comprising a stiffer skin layers and softer core layer, wherein the softer layer is between stiffer layers, i.e. stiff/soft/stiff (see paragraph 0033). The skin layers and core layer can be comprised of same thermoplastic material or different thermoplastic materials (see paragraph 0024).  The skin layers and core layer may all be poly(vinyl butyral) (PVB) (i.e. poly(vinyl acetal) resin) (see paragraph 0024). Accordingly, Lu disclose first resin layer comprising PVB (skin layer), second resin layer (core layer) and third resin layer comprising PVB (skin layer). As evidenced by present specification, n-butyraldehyde has refractive index of less than 1.421. Accordingly, skin layers (first resin layer and third resin layer) comprises aldehyde having a refractive index of less than 1.421.
Lu discloses the skin layers and core layer can comprise plasticizers (see paragraphs 0027). Lu discloses that skin layers (first resin layer and third resin layer) can comprise 38 phr plasticizer (first plasticizer and third plasticizer) and core layer (second resin layer) comprise 75 
Lu discloses the poly(vinyl butyral) resin of skin layers (first resin layer and third resin layer) and core layer (second resin layer) have residual hydroxyl groups and residual ester groups (i.e. acetate groups) (see paragraph 0036). The residual hydroxyl content of the skin layers and core layer is different (see paragraph 0036). The residual hydroxyl content of core layer (second resin layer) can be 9 to 14 wt% and the residual hydroxyl content of skin layers (first resin layer and third resin layer) can be 13 to 35 wt% in (see paragraph 0036). The difference in residual hydroxyl content between the core layer (second resin layer) and skin layers (first resin layer and third resin layer) overlaps that presently claimed. When, for instance, the core layer (second resin layer) has residual hydroxyl content of 14 wt% and the skin layers (first resin layer and third resin layer) have hydroxyl content of 16 wt% (see paragraph 0036), the difference in residual hydroxyl content between the core layer (second resin layer) and skin layers (first resin layer and third resin layer) is 2 wt%.  
Lu discloses that skin layers (first resin layer and third resin layer) have glass transition temperature of 30 to 55 C and the core layer (second resin layer) have glass transition temperature of 0 to 10 C (see paragraph 0033). Accordingly, the second resin layer has glass transition temperature less than 25 C.  Further, when the core layer (second resin layer) has a glass transition temperature of 10 C and the skin layer (first resin layer and third resin layer) has a glass transition temperature of 30 C, the difference between the glass transition temperature of skin layer (first resin layer and third resin layer) and core layer (second resin layer) is 20 C.
Lu discloses the residual acetate content of core layer (second resin layer) and skin layer (first resin layer and third resin layer) can be less than 20 wt% (see paragraph 0036).
Lu does not disclose at least one of first poly(vinyl acetal) resin, second poly(vinyl acetal) resin and third poly(vinyl acetal) resin comprises residues of an aldehyde having a refractive index of at least 1.421. Lu does not disclose the absolute difference between second refractive index and at least one of first refractive index and third refractive index is not more than 0.010.
Asahina et al. disclose an interlayer comprising an interlayer comprising a laminated film which comprises at least one resin film A and at least one resin film B (see Abstract and col. 3, lines 23-33). The resin film A comprises a resin (a) being a polyvinyl acetal prepared by acetalizing a polyvinyl alcohol with an aldehyde having 6 to 10 carbon atoms such as benzaldehyde and plasticizer (see col. 3, lines 23-33 and col. 4, lines 19-20). As evidenced by the present specification, benzaldehyde has refractive index of 1.545 (see paragraph 0045 of published application). Accordingly, the resin film A comprises polyvinyl acetal resin, wherein polyvinyl acetal resin comprises residues of an aldehyde having a refractive index of at least 1.421. Given that resin film A comprises polyvinyl acetal resin comprising only benzaldehyde, the total weight of benzaldehyde residues of resin film A is 100 wt%. The resin film B comprises a resin (b) being a polyvinyl acetal prepared by acetalizing polyvinyl alcohol with an aldehyde having 1 to 4 carbon atoms such as n-butyraldehyde (col. 3, lines 23-33 and col. 4, lines 28-29), i.e. resin film B has PVB resin. The interlayer exhibits outstanding sound-insulating properties over a wide temperature range for a prong longed period of time (see col.1, lines 6-9).
In light of motivation for using interlayer comprising a laminate film of resin film A comprising polyvinyl acetal resin comprising residues of benzaldehyde and resin film B comprising polyvinyl acetal resin comprising residues of n-butyraldehyde disclosed by Asahina et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use core layer comprising polyvinyl acetal resin comprising residues of benzaldehyde laminated with skin layers comprising PVB resin in Lu in order to obtain outstanding sound-insulating properties over a wide temperature range for a prong longed period of time, and thereby arrive at the claimed invention. Accordingly, Lu in view of Asahina et al. disclose skin 
Lu in view of Asahina et al. do not disclose the absolute difference between second refractive index and at least one of first refractive index and third refractive index is not more than 0.010.
Kim et al. disclose a multilayer polyvinyl acetal film having excellent puncture prevention performance and impact resistance even in hot and humid environment (see Abstract). The multilayer polyvinyl acetal film comprises the first resin layer and the second resin layer, wherein the first resin layer and the second resin layer can be polyvinyl acetal film containing plasticizer (see Abstract, pages 2-3, lines 79-83 and page 3, lines 106-111). The refractive index difference between the first resin layer and the second resin layer is 0.08 or less (see page 2, lines 73-76).  When the difference in refractive index exceeds 0.08, light scattering to the external light source is amplified when the glass is bonded, causing optical distortion so that delamination may occur (see page 2, lines 73-76). 
In light of motivation for using the refractive index difference of 0.08 or less between the polyvinyl acetal films disclosed by Kim et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to control the refractive index difference to be 0.08 or less between the core layer (second refractive index) and the skin layer (first refractive index and third refractive index) in Lu in view of Asahina et al. in order to reduce the light scattering to the external light and to prevent optical distortion and delamination as well as to obtain excellent puncture prevention performance and impact resistance even in hot and humid environment, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive because of following reasons. It is noted that the claim objections of record have been withdrawn.

Applicants argue that Asahina discloses PVB interlayers comprising at least two layers where one layer (A) comprises resin (a) and the second layer (B) comprises resin (b), where resins (a) and (b) comprise different aldehydes (having different numbers of carbon atoms), or where a layer (C) comprises a mixture of both resins (a) and resins (b) to make blends of different aldehydes. Asahina is not concerned with, nor is there any disclosure of, an interlayer having the absolute difference between second refractive index and at least one of first refractive index and third refractive index is not more than 0.010, as claimed. Some of the Examples of Asahina, which all have one aldehyde from each of the different groups (Ci to C4 aldehydes and C6 to Cio aldehydes), have two aldehydes that each have a refractive index of less than 1.421. For example, Examples 12 and 13, where one aldehyde is n-hexyl and the second is n-butyl, the refractive indices are 1.404 and 1.377 respectively. While aldehydes having 6 to 10 carbon atoms can have a refractive index of greater than 1.421, many of them do not, and Asahina does not recognize the benefits of having aldehydes of high refractive index levels to provide a resin composition having a high refractive index level, nor does Asahina suggest selecting an aldehyde having a high refractive index that would increase the refractive index of the resin. Asahina does not differentiate between blends having both aldehydes with refractive indices below 1.421 (such as many of the examples with n-hexyl aldehyde and n-butyraldehyde) and blends where one aldehyde is greater than 1.421 and one is less than 1.421 as both blends work equally well for Asahina’s purpose, and instead, it is the different number of carbon atoms that is important. Further, Example 14 uses acetaldehyde instead of butyraldehyde in resin (b), which has an even lower refractive index, and there is no reason or 
While applicants point to examples, Asahina et al. broadly disclose resin film A comprising aldehyde such as benzaldehyde which has refractive index of 1.545. Accordingly, the resin film A comprises polyvinyl acetal resin comprising residues of an aldehyde having refractive index of at least 1.421. Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
While Asahina et al. disclose other aldehydes, the fact remains that Asahina et al. disclose aldehyde such as benzaldehyde which has refractive index of 1.545.
While Asahina et al. do not disclose a resin composition having a refractive index and difference in refractive index, this limitation is met by Kim et al., wherein Kim et al. disclose the refractive index difference of 0.08 or less between the polyvinyl acetal films in order to reduce the light scattering to the external light and to prevent optical distortion and delamination as well as to obtain excellent puncture prevention performance and impact resistance even in hot and humid environment. 
Applicants argue that Kim discloses interlayers having alternating layers of PVB for reducing delamination between the layers. The example of Kim teaches alternating PVB layers having similar materials and only 7 wt.% difference in plasticizer. Kim does not teach how the refractive index difference between layers is actually achieved, nor does Kim require that there is a certain difference between the plasticizer amounts in the layers. There would not necessarily be any large refractive index difference between the two layers, depending on the 
However, the present claims broadly disclose difference in refractive index. The present claims are silent to the materials that control or reduce refractive index. Further, regardless of the materials, the fact remains that Kim disclose the refractive index difference of 0.08 or less between the polyvinyl acetal films.
Further, Kim et al. is only used as teaching reference in order to teach the refractive index difference of 0.08 or less between the polyvinyl acetal films. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). It would have been within the skill level of one of ordinary skill in the art to control the refractive index between the core layer and the skin layer to values, including those claimed, in Lu in view of Asahina et al.

Applicants respectfully submit that contrary to the assertions of the Examiner, one skilled in the art would not look to Kim for motivation for using the refractive index difference of 0.08 or less between the polyvinyl acetal films and it would not “have been obvious to one of ordinary skill in the art to control the refractive index difference to be 0.08 or less between the core layer (second refractive index) and the skin layer (first refractive index and third refractive index) in Lu in view of Asahina et al. in order to reduce the light scattering to the external light and to prevent optical distortion and delamination as well as to obtain excellent puncture prevention performance and impact resistance even in hot and humid environment, and thereby arrive at 
However, one would look to Kim, given that similar to Lu and Asahina et al., it is drawn to interlayer. Based on the teaching of Kim regarding the refractive index, it would have been within the skill level of one of ordinary skill in the art to control the refractive index between the core layer and the skin layer to values, including those claimed, in Lu in view of Asahina et al. Further, the present claims are silent to the materials that control or reduce refractive index. Further, regardless of the materials, the fact remains that Kim disclose the refractive index difference of 0.08 or less between the polyvinyl acetal films.
Further, Kim et al. is only used as teaching reference in order to teach the refractive index difference of 0.08 or less between the polyvinyl acetal films. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

Applicants argue that it is important to note the objective problem which was addressed by Lu as noted above - i.e., that Lu is directed to improving the skin layers to reduce the stress in glass to help improve the resistance to iceflower defects (or to reduce the occurrence of iceflower defects), and all of the Examples of Lu have layers that each comprise a PVB resin and a plasticizer. Similarly, it is important to focus on the objective problem posed in the Asahina reference, as that objective is the very lens through which one of ordinary skill would view this reference, thus impacting the determination of whether there exists a necessary rationale to combine the references. The objective of Asahina was to have an interlayer having 
However, given that Lu is drawn to interlayer comprising polyvinyl acetal films, given that Lu recognizes that interlayers provide sound dampening effects (see paragraphs 0008, 0017, 0033), given that Asahina et al. is drawn to interlayer films comprising polyvinyl acetal films, and given that Asahina et al. discloses using interlayer comprising a laminate film of resin film A comprising polyvinyl acetal resin comprising residues of benzaldehyde and resin film B comprising polyvinyl acetal resin comprising residues of n-butyraldehyde, it therefore would have been obvious to one of the ordinary skill in the art to use core layer comprising polyvinyl 

Applicants argue that the addition of Kim is also improper because the Examiner again implicitly created a problem, in this case, the problem of “needing to reduce the light scattering to the external light and to prevent optical distortion and delamination as well as to obtain excellent puncture prevention performance and impact resistance even in hot and humid environment”, in Lu in view of Asahina in order to “solve” the problem with Kim. Again, the only reason a person of ordinary skill would have been prompted to combine the elements in the manner asserted by the Examiner is to create a problem in Lu (or Lu and Asahina) that did not exist and then supplying Kim as a reference to solve that nonexistent problem.
However, given that Lu is drawn to interlayer comprising polyvinyl acetal films, given that Lu recognizes the relevance of impact resistance and preventing optical distortions in interlayers (see paragraphs 0007, 0008, 0017), given that Kim is drawn to interlayer films comprising polyvinyl acetal, and given that Kim discloses using refractive index between layers of the interlayer, it therefore would have been obvious to one of the ordinary skill in the art to control the refractive index to be 0.08 or less between the core layer and skin layer of Lu in view of Asahina et al. Given that Lu and Asahina et al. are both drawn to interlayers, obtain outstanding impact resistance, etc. would be relevant to Lu.

As noted above with respect to Takeda, the Examiner must establish a “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does”. Id. Merely establishing that they could be combined 
However, the examiner has provided reasons when combining the references. Asahina provides interlayer to obtain outstanding sound-insulating properties over a wide temperature range for a prolonged period of time. Kim et al. provides refractive index difference of 0.08 or less between the polyvinyl acetal films in order to reduce the light scattering to the external light and to prevent optical distortion and delamination as well as to obtain excellent puncture prevention performance and impact resistance even in hot and humid environment. 

Applicants argue that ultimately then, the only way in which one would arrive at a combination of the features of Lu, Asahina and Kim is via an inappropriate hindsight reconstruction of the presently claimed invention. None of Lu, Asahina or Kim presented a problem that required making the proposed combination or substitution of features; likewise, one of ordinary skill in the art would not have been prompted to combine the elements in the way the claimed new invention does.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 

Applicants argue that even if, arguendo, the Examiner’s assertions were correct, the combination as set forth in the rejection is untenable because the requisite “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does” is not present. Takeda, Id.
However, the examiner has provided reasons when combining the references. Asahina provides interlayer to obtain outstanding sound-insulating properties over a wide temperature range for a prolonged period of time. Kim et al. provides refractive index difference of 0.08 or less between the polyvinyl acetal films in order to reduce the light scattering to the external light and to prevent optical distortion and delamination as well as to obtain excellent puncture prevention performance and impact resistance even in hot and humid environment. 
Further, given that all of Lu, Asahina and Kim et al. are directed to interlayer comprising polyvinyl acetal films, these are properly combined.

Applicants argue that as stated above, the Examiner appears to be using hindsight reconstruction to pick and choose elements from the references to arrive at Applicants’ claimed invention. While it is true that there is always some element of hindsight since the examination of an application and its claims is done in hindsight, the Examiner has gone beyond what is permissible. Applicants respectfully submit that but for the present disclosure and the Examiner wanting to reject the claims, there would be no reason select the particular resins or residues having the specific properties as claimed from the disclosure of Asahina to use in Lu, and there would be no reason to control the refractive index difference between layers but for Applicants’ disclosure. Applicants respectfully submit that the Examiner has merely found some of the elements in the prior art references and then combined them to come up with 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As noted above, a proper motivation has been provided when combining the references.
Further, given that all of Lu, Asahina and Kim et al. are directed to interlayer comprising polyvinyl acetal films, these are properly combined and there would be reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787